EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sunhee Lee on 3/18/2021.

The application has been amended as follows: 
Claim 8, line 6, after “a first transparent electrode layer,” and before “and” insert “a second transparent electrode layer,”.
Claim 8, line 22, after “protection layer, the” and before “transparent electrode” delete “first” and insert “second”.
Claim 9, lines 2-3, after “a second protection layer, and” and before “wherein the polyimide cover substrate” insert “wherein the second protection layer is formed of a urethane acrylate compound, and”.
Claim 9, line 5, after “the first protection layer, the” and before “transparent electrode” delete “first” and insert “second”.
Claim 11, lines 3-4, after “a second protection layer, and” and before “wherein the polyimide cover substrate” insert “wherein the second protection layer is formed of a urethane acrylate compound, and”.
Claim 14, line 2, after “wherein the” and before “silicon” insert “first”


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Woo (WO 2014/003211) discloses a transparent polyimide substrate for use as a flexible display substrate [1]. The substrate comprises a transparent polyimide film and a silicon oxide layer thereon, wherein the silicon oxide layer has a network structure [7-10; 33]. Examples use a polyimide film having 
Woo is silent with regard to a protection layer of a urethane acrylate, and a multilayer structure comprising the presently claimed layers in the presently claimed orders. Nothing of record indicates it would have been obvious to modify the reference to arrive at the claimed polyimide cover substrate.

Woo et al. (KR 10-2012-0078514; citations refer to the English translation filed 3/9/2017) discloses a transparent polyimide substrate for use as a flexible display substrate [Technical Field, p4]. The substrate comprises a transparent polyimide film and a silicon oxide layer thereon, wherein the silicon oxide layer has a network structure [Means to solve the problem, p5; last paragraph on p7; also see original KR ‘514 document for formulas]. Examples use a polyimide film having an average transmittance greater than 90% over 350-700 nm, a yellow index of less than 3, and a CTE of about 26 to 27 ppm/°C [Table on p11]. The silicon oxide layer has a surface roughness of 5 nm or less, with examples having values of less than 1 nm [fourth paragraph on p6; Table on p11].
Woo is silent with regard to a protection layer of a urethane acrylate, and a multilayer structure comprising the presently claimed layers in the presently claimed orders. Nothing of record indicates it would have been obvious to modify the reference to arrive at the claimed polyimide cover substrate.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469.  The examiner can normally be reached on Monday-Friday 11-8PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D FREEMAN/Primary Examiner, Art Unit 1787